03/12/2020



           IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0702



                                       DA 19-0702
                                                                              FILED
IN RE THE MARRIAGE OF:                                                       MAR 12 2020
                                                                     Cielico7oef
STEVAN STREIT WILLIAMS,                                                        nstternaci
                                                                         =irate of mo   ourt

            Petitioner and Appellee,
                                                                    ORDER
      v.

LINDSAY MARIE WILLIAMS,

            Respondent and Appellant.


      M. R. App. P. 12(1)(i) requires that the judgment, order, findings of fact,
conclusions of law, or decision from which the appeal is taken, together with the
supporting memorandum opinion, if any, be contained in appellant's brief to this Court or
appendix thereto.
      The Court has determined that the Appellant's opening brief filed March 11, 2020,
does not comply with the referenced Rule. Therefore,
      IT IS ORDERED that within seven days from the date of this Order counsel for
Appellants shall file ten complete copies of the order or orders being appealed from with
the Clerk of this Court and serve a copy on all parties ofrecord.
      IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M.R. App.P. 13 shall run from the date offiling ofthe referenced document.
       The Clerk is directed to provide a copy of this Order to counsel for Appellant and
to all parties ofrecord.
       DATED this 11.4-day of March,2020.
                                                 For the Court,